Citation Nr: 0503457	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher rating for service-connected 
dermatophytosis of the hands and feet, currently evaluated as 
30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

At the travel board hearing held before the undersigned 
Veterans Law Judge in April 2004, the veteran and his 
representative indicated that the veteran would pursue other 
claims (including entitlement to service connection for an 
anxiety disorder and residuals of a staph infection) at the 
RO level, as is appropriate.  No action is required on the 
part of the RO until the veteran initiates the claims 
process.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
skin disability is not manifested by ulcerations, extensive 
exfoliation, extensive crusting, exceptionally repugnant 
disfigurement, or systemic or nervous manifestations.  

3.  The medical evidence of record shows that the veteran's 
skin condition covers more than 40 percent of the exposed 
areas affected.  






CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for dermatophytosis of the hands and feet have not 
been met or approximated under the old rating schedule for 
evaluating skin disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic 
Code 7813 (2002).

2.  The schedular criteria for a maximum rating of 60 percent 
for dermatophytosis of the hands and feet have been 
approximated under the amended rating schedule for evaluating 
skin disorders, beginning August 30, 2002.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.118, Diagnostic Code 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the May 1996 rating decision, August 
1996 rating decision, January 1998 Statement of the Case 
(SOC), November 1999 Supplemental Statement of the Case 
(SSOC), August 2000 SSOC, July 2001 SSOC, June 2003 SSOC, and 
November 2003 SSOC, which together provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the rating assigned.  The January 1998 
SOC and June 2003 SSOC provided the veteran with notice of 
all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  

The veteran's service-connected dermatophytosis of the hands 
and feet has been evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  The Board notes that the rating 
criteria for evaluating skin disorders were changed, 
effective August 30, 2002.  Amendment to Part 4, Schedule for 
Rating Disabilities, 67 Fed. Reg. 49,590-49,599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7833 (2003 & 2004)).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The June 2003 SSOC and November 
2003 SSOC show that the RO evaluated the veteran's disability 
under the old and revised rating criteria.  The June 2003 
SSOC cited the revised rating criteria.  

Lastly, the Board notes that in correspondence dated in July 
2003, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini v. Principi, 17 
Vet. App. 412 (2004), opinion withdrawn by 18 Vet. App. 112 
(2004)].  In Pelegrini, the Court reaffirmed that the 
enhanced duty to notify provisions under the VCAA should be 
met prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  In the instant 
appeal, the Board notes that the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA; 
therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  
Nevertheless, the case was reconsidered again in November 
2003 and the SSOC was provided to the veteran.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  

The Board also acknowledges that the July 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the veteran's claim that his disability had 
increased in severity.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran  VA examinations in June 1996, October 
1997, January 2001, and August 2003.  The RO also obtained VA 
treatment records dated from February 1996 to May 2003.  The 
RO afforded the veteran a local hearing before a Hearing 
Officer of the RO and scheduled the veteran for a travel 
board hearing, which was held in April 2004.  Based on 
testimony elicited from the veteran, the undersigned agreed 
to hold the record open for an additional 60 days to allow 
the veteran to submit additional medical evidence.  The 
veteran did not submit any additional medical evidence.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.


II.	Procedural History and Evidence

By an October 1968 rating decision, the RO granted service 
connection for 
chronic bilateral dermatophytosis pedis with recurrent 
dermatophyte changes of both hands, and assigned a 10 percent 
rating under Diagnostic Code 7813, effective July 3, 1968, 
the day following the veteran's separation from active 
service.  In April 1996, the veteran filed the instant claim 
for an increased rating for his service connected skin 
disability.  By an August 1996 rating decision, the RO 
increased the disability rating from 10 percent to 30 percent 
under Diagnostic Code 7813, effective March 21, 1996, the 
date the veteran received treatment for his skin disability 
from the VA.  

The June 1996 VA skin examination report showed that the 
veteran reported on the origin of his skin condition.  He 
maintained that he underwent extensive workup in multiple 
military institutions, but no cause or treatment for his 
discomfort and lesions was found.  He described that each 
lesion would appear often, open, drain, and last for three or 
four weeks at a time.  He reported that he worked in sales 
and he was required to carry an attache case.  He noticed 
that over the last year, he found that carrying the attache 
case had exacerbated the lesions to the point where it was 
noticeable in meetings that people would not shake hands with 
him.  He maintained that he could not wear shoes because 
shoes exacerbated his skin problem.  He indicated that he 
constantly had leakage from various lesions on his hands and 
feet, which interfered not only with his ability to earn an 
income, but also with intimate relations with his wife, who 
did not want to touch either his hands or feet.  He believed 
that he could document that his income had dropped 50 percent 
in the last year because of an exacerbation of his symptoms.  
He maintained that he had tried every known treatment with no 
results.  Lastly, he reported that he underwent light 
treatments twice a week.  

The physical examination revealed multiple blister-type 
lesions over the thenar and hypothenar regions of both of the 
veteran's hands and the arch of both of his feet. There was 
scarring on the balls of the veteran's feet and on his hands 
from prior lesions.  These skin lesions were not apparent to 
the examiner as far as the nature of the abnormality.  The 
examiner diagnosed dermatophytosis of the hands and feet with 
chronic draining lesions, recurrent for 36 years and 
resistant to all treatment, resulting in an inability to wear 
shoes.

The October 1997 VA skin examination report showed that the 
veteran's skin complaints were similar to those reported in 
the 1996 VA examination report.  In addition, the veteran 
further reported that his inability to wear shoes had limited 
his ability to walk normally or look professional.  He 
indicated that he must wear sandals and that many times the 
lesions would leak and smell.  He maintained that there were 
certain meetings that he was excluded from because of the 
presence of the lesions.  Psychologically, he reported that 
he was profoundly upset because he was not achieving adequate 
and complete remission from his treatment.  He indicated that 
his current treatment included application of Ultravate 
ointment twice a day to his palms and soles.          

The physical examination revealed multiple black scars over 
the veteran's hands and feet, with several lesions in various 
states of repair.  "They" involved the entire plantar 
surface of both of the veteran's hands and feet.  At present, 
there were very few new lesions.  The examiner observed that 
the veteran wore sandals to the examination instead of shoes 
and socks.  The examiner diagnosed recurrent blisters of the 
hands and feet and dermatophytosis with overriding depression 
and anger secondary to inability to get adequate control of 
this "non-explainable" dermatitis.   

In a February 1998 statement, the veteran's wife reported 
that the veteran had blisters that constantly leaked and 
emitted a foul odor.  The veteran's wife maintained that the 
veteran's skin disorder had adversely affected his personal 
and professional life.  

In an October 1998 letter, VA physician Dr. S.C.E-O. reported 
that he had been treating the veteran for matters unrelated 
to the veteran's skin disability.  Dr. S.C.E-O. indicated 
that the veteran was also being followed by the dermatology 
service for treatment of dishydrotic eczema of the hands and 
feet.  Dr. S.C.E-O. noted that the skin rash had been very 
recalcitrant to treatment, and the presence of the rash had 
been quite distressing to the veteran.  Dr. S.C.E-O. reported 
that the veteran felt that because of this rash, people were 
often reluctant to shake hands with him or come into contact 
with him.  Dr. S.C.E-O. further reported that the veteran 
felt that this rash and the reactions it engendered from 
others had had an adverse effect on his business performance 
and had been a major cause of stress in his life.  Lastly, 
Dr. S.C.E-O. noted that the veteran's dishydrotic eczema 
continued to wax and wane in intensity.  

The January 2001 VA examination report showed that the 
examiner reviewed the claims file, including Dr. S.C.E-O.'s 
October 1998 letter.  The examiner noted that dermatology 
notes dated from 1996 to 1998 showed that the use of several 
types of ointments were without benefit.  The veteran's skin 
complaints were similar to those reported in the 1996 VA 
examination report.  In addition, the veteran further 
detailed that the lesions varied in size and sometimes 
measured up to a quarter in size.  He indicated that the 
lesions could be pruritic and usually involved both hands and 
feet together.  He noted that the lesions could last for 
months, during which time the blisters could become very 
tender.  He indicated that currently he was not having an 
acute flare up; he just had some residuals.  He reported that 
in the past, he went to a dermatologist every Friday for many 
years and the dermatologist tried various medications 
including Ultravate and Lidex ointment.  He stated that the 
dermatologist also lanced the lesions.  He indicated that he 
currently was not on any treatment.  In regard to activities 
of daily living, he stated that he could not wear shoes when 
he had the blisters and he had been using sandals for two to 
three years.  He indicated that in the past, doctors told him 
he should wear gloves.  He reported that he could not put his 
extremities in oil, citrus, or detergents.  When the lesions 
involved his fingers, he sometimes had difficulty putting on 
his ring.  Lastly, he maintained that he lost his job because 
of his skin disorder.  

The physical examination revealed various sized and shaped 
lesions that were usually less than about 0.5 inch on the 
palmar aspect of the veteran's hands-greater on the right 
than on the left.  They were flat and dark with some scaling 
and a little crusting.  The examiner noted that he did not 
observe any blisters, pustules, swelling, warmth, 
exfoliations, ulcerations, or disfigurement.  On the left 
foot, there was involvement of the skin primarily along the 
medial aspect of the foot, especially involving the instep.  
The involvement extended from the heel area, passing under 
the malleolus and extending to behind the big toe.  The skin 
in those areas were hyperpigmented, or black and flat with a 
coalescence of the lesions.  There was some scaling and 
crusting, but there were no blisters, pustules, exfoliations, 
ulcerations, or disfigurement.  On the right foot, there was 
roughly the same distribution of the skin discoloration, but 
the skin discoloration was much lighter and not as extensive.  
The skin was flat, without scaling, crusting, blisters, 
pustules, exfoliations, ulcerations, or disfigurement.  The 
examiner diagnosed dyshidrotic eczema of the hands and feet.  
The examiner commented that the veteran's dyshidrotic eczema 
did not have systemic or nervous system manifestations.   

The August 2003 VA skin examination report showed that the 
examiner reviewed the claims file.  The veteran's skin 
complaints were similar to those complaints described in the 
previously discussed VA examination reports.  In addition, 
the veteran indicated that presently, he was not using any 
medications or creams for his lesions.  Rather, when the 
lesions occurred, he lanced them and he tried to keep the 
area clean and dry.  He reported that he was presently 
unemployed and on disability.  Lastly, he indicated that his 
blisters did not affect his writing but when he had active 
blisters, he was unable to walk more than short distances due 
to pain.
 
The physical examination revealed scarring from previous 
blisters on the palmar aspect of the left hand.  No active 
blisters were observed.  On the palmar aspect of the right 
hand on the fourth digit, there was a 0.5 by 0.5 blister that 
was tender to palpation.  There was multiple scarring from 
previous blisters also noted on the palmar aspect.  On the 
plantar aspect of the left foot, there were two to three 
blisters noted on the side of his foot and two to three 
blisters one millimeter in length and in width on the bottom 
of his foot.  On the right foot, there were no new blisters, 
but scarring was noted on the bottom of the foot, as on the 
left foot, from previous cysts.  The examiner noted that 50 
percent of the veteran's skin on the extremities was affected 
by the skin disorder.  The examiner provided a diagnosis of 
dermatophytosis pedis with some new lesions noted on the 
current examination that were quite painful for the veteran.        

VA treatment records dated from February 1996 to July 1998 
included a February 1996 record that noted that the veteran 
presented in Urgent Care with complaints of blisters on his 
hands and feet.  The veteran was treated with pramoxin gel.  
A March 1996 record showed that the physical examination 
revealed vesicles on the veteran's palms and soles.  The 
assessment was dyshydrotic eczema/pompholyx.  The veteran was 
prescribed ointment.  Another March 1996 record showed that a 
physical examination revealed papules and blisters along the 
sides of the veteran's feet.  An April 1996 record noted that 
the veteran complained that blisters and itching remained on 
his hands and feet despite his use of the prescribed 
ointment.  The physical examination revealed multiple 
vesicles on the lateral part of the veteran's palms and 
instep of his soles.  The assessment was recalcitrant 
pompholyx.  It was noted that the veteran would start on 
"PUVA" [psoralen-ultraviolet-light] treatment twice a week.  
Continued use of the prescribed ointment was advised.  A May 
1996 record showed that the physical examination revealed 
vesicles with blisters on the palmar and lateral surfaces of 
the veteran's hands and feet.  The assessment was pompholyx.  
The treatment plan included continued use of PUVA and an 
ointment.  

A VA treatment record dated in June 1996 noted that the 
veteran reported that he was using the Tenovate ointment but 
stopped using the topical PUVA regimen due to scheduling 
problems.  The physical examination revealed 
vesicles/eczematous of the veteran's palms and soles.  The 
assessment was dyshydrotic eczema.  The examiner added that 
the veteran needed to better control his skin disorder.  The 
treatment plan called for discontinued use of Tenovate and 
the start of treatment with Ultravate.  A September 1996 
record showed that the physical examination revealed 
scattered vesicles of the veteran's palms and soles, greater 
on the right than on the left.  The assessment was "severe" 
vesicular eczema of the hands and feet and pompholyx 
(dyshydrotic hand eczema).  A December 1996 record showed 
that the physical examination revealed only a few vesicles of 
the right sole.  The assessment was pompholyx (dyshydrotic 
eczema), stable.  The treatment plan included continued use 
of Ultravate.  It was further noted that the veteran could 
not fit "UVB" [ultraviolet B light] treatment in his 
schedule, so discontinuance of this treatment was ordered. 

VA treatment records dated in January 1997 and February 1997 
noted that the veteran presented with complaints of left foot 
pain.  The physical examination revealed intractable plantar 
keratosis of the 1st metatarsal and 5th metatarsal of the left 
foot, and papular lesions of the plantar portion of the left 
foot (approximately 5 millimeters).  A February 1997 record 
noted that the veteran's skin disorder was responding to 
topical Ultravate.  The physical examination revealed 
multiple vesicles/bullae (two to five millimeters) on the 
veteran's fingers and soles.  The assessment was pompholyx 
(dyshydrotic eczema).  The treatment plan included continued 
use of Ultravate.  A May 1997 record showed that the physical 
examination revealed some scattered vesicles on the veteran's 
soles and palms.  The assessment was pompholyx, stable.  The 
treatment plan included continued use of Ultravate.  It was 
further noted that the use of topical PUVA should be 
considered if the skin disease worsened.  

A VA treatment record dated in February 1998 noted that the 
physical examination revealed hyperpigmented skin with scaly 
papules and plaques over the veteran's palms, fingers, and 
feet.  There was no skin breakdown or signs of infection.  
There were no active microvesicles or painful fissures.  The 
impression was dyshydrotic eczema of the veteran's hands and 
feet.  The examiner noted that the skin disorder was chronic 
and waxed and waned as expected.  It was noted that the 
veteran should continue his current medications.  It was 
further noted that the veteran was unable to receive PUVA 
treatment secondary to job constraints.  

VA treatment records dated from November 2001 to May 2003 
showed that the veteran was followed for matters unrelated to 
his skin disability.  These records noted that the veteran 
ruptured his Achilles tendon on his right leg in October 
1999. 

In the January 2004 Statement of Accredited Representative in 
Appealed Case, the service examiner maintained that the 
veteran was currently unemployed due to the skin disability.

At the April 2004 travel board hearing, the veteran provided 
testimony that was similar to those complaints described in 
the previously discussed VA examination reports.  In 
addition, the veteran further elucidated that he could not do 
chores around the house because his hands could not come in 
contact with detergents, dishwater, or citruses.  He 
indicated that he could not climb stairs and stand for 
prolonged periods because of the blisters on the bottom of 
his feet.  He reported that he had not worn shoes since 1999.  
He maintained that he could not bowl, hunt, trim trees, or 
cut lawns because of the blisters on his hands and feet.  
Testimony elicited from the veteran indicated that his 
business eventually closed down on account of  complications 
stemming from surgery he had on his Achilles tendon, which 
included confinement to a wheel chair. 

In response to questions concerning the frequency of the 
blisters, the veteran testified that he currently had no 
actual lesions on his hands-rather, only markings were 
present.  He reported that the blisters come and go and would 
appear anywhere on his hands.  He indicated that in the last 
year, the lesions appeared once or twice a month and remained 
until they burst or broke or reabsorbed into his skin.  The 
small blisters lasted one week and the large blisters lasted 
from one week to two weeks.  He affirmed that the blisters on 
his feet were in a constant blistering, clearing, and 
blistering phase.  He indicated that the blisters were 
located on the soles of his feet as well as on the sides and 
tops of his feet.  The undersigned described for the record 
that the veteran had on the inside of his foot near his 
ankle, five or six small blisters that were being reabsorbed 
into the skin.  Also, a large blister was located above the 
small blisters, with no weeping.  The veteran testified that 
he was not currently taking any treatments because nothing 
more could be done for his skin disability.  

Also discussed at the hearing was the veteran's December 2003 
letter, in which he requested that he be re-examined when his 
condition worsened.  The undersigned advised the veteran that 
it would be difficult to schedule a VA examination for that 
purpose as VA did not schedule open appointments.  Moreover, 
the undersigned noted that VA would have no way of knowing 
when the veteran's skin condition had worsened.  Rather, the 
undersigned advised the veteran that he should go see a 
doctor at VA or a private physician during an exacerbation of 
his skin disorder so that the doctor could describe it.  As 
previously discussed, the undersigned held the record open 
for an additional 60 days to allow for this additional 
evidence.  The undersigned further advised the veteran that 
if he needed additional time to obtain this evidence, he 
should notify his representative and the record would be held 
open for an additional 30 days or more; otherwise, the Board 
would go forward with his case if nothing was heard from him 
within the time allotted.  

Lastly, at the hearing, the service representative reported 
that the veteran had received every kind of treatment for his 
skin disorder from ultraviolet light therapy to 
immunosuppressive drugs to lancing twice a week.  The 
representative maintained that extensive treatment had not 
cured the veteran.  The representative contended that the 
veteran was entitled to a higher rating because 50 percent of 
the veteran's exposed extremities was affected.  

The veteran submitted a statement dated in March 2004 at the 
travel board hearing that set forth contentions the veteran 
discussed at the hearing.  

Testimony the veteran presented at the August 1998 local RO 
hearing was similar to testimony he presented at the April 
2004 travel board hearing.


III.	Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

Under Diagnostic Code 7813 of the old rating schedule for 
evaluating skin disorders, a note provides that disabilities 
evaluated under codes 7807 through 7819 are to be rated by 
analogy to eczema under Diagnostic Code 7806.  38 C.F.R.          
§ 4.118 (2002).  A noncompensable rating is assigned where 
the skin disability is productive of slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  A 10 percent rating is assigned where the skin 
disability is productive of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Id.  A 30 percent rating is assigned where the skin 
disability is productive of constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  A 50 
percent rating is assigned where the skin disability is 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  Id.  

Under Diagnostic Code 7813 of the amended rating schedule for 
evaluating skin disorders, the skin disability is rated 
depending upon the predominant disability, and where, as 
here, it is dermatitis or eczema, it should continue to be 
rated as dermatitis or eczema under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (2004).  The revised 
criteria provide that if the dermatitis or eczema covers an 
area less than 5 percent of the entire body or less than 5 
percent of the exposed areas affected, and no more than 
topical therapy was required during the past 12-month period, 
a noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  A 10 percent rating is assigned 
where the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period.  Id.  A 30 percent rating is assigned where the 
dermatitis or eczema covers 20 to 40 percent of the entire 
body, or 20 to 40 percent of the exposed areas affected; or, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Id.  A rating of 60 percent is assigned where 
the dermatitis or eczema covers an area of more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected; or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.  Id.  


IV.	Analysis

The veteran primarily maintains that his blisters are 
productive of constant drainage, which is a symptom 
contemplated in the currently assigned 30 percent rating 
under Diagnostic Code 7813 of the old rating schedule.  The 
January 2001 VA examination failed to show any evidence of 
exfoliation or disfigurement associated with the veteran's 
hands and feet, much less evidence of extensive exfoliation 
or exceptionally repugnant disfigurement, which are criteria 
associated with a 50 percent rating under Diagnostic Code 
7813 of the old rating schedule.  Further evidence that the 
veteran's skin disability does not manifest symptomatology 
associated with a 50 percent rating under Diagnostic Code 
7813, includes the 2001 VA examination finding that there was 
no evidence of ulceration associated with the veteran's hands 
and feet.  Also, the 2001 VA examination only revealed 
"some" or "little" crusting associated with the veteran's 
hands and left foot, rather than "extensive" crusting.  
Lastly, the 2001 VA examiner specifically found that the 
veteran's skin disability did not exhibit any systemic or 
nervous system manifestations.  The 2001 VA examination 
findings are not inconsistent with numerous examination 
findings noted in the VA treatment records as well as 
examination findings noted in the June 1996, October 1997, 
and August 2003 VA examination reports.  Accordingly, the 
Board finds that the veteran's skin disability more nearly 
approximates the criteria associated with the currently 
assigned rating of 30 percent under Diagnostic Code 7813 of 
the old rating schedule.  

Under Diagnostic Code 7813 of the amended rating schedule, a 
60 percent rating may be assigned if the skin disorder covers 
more than 40 percent of the exposed areas affected.  The 
medical evidence shows that the veteran's blisters appear on 
an exposed surface-the veteran's hands and feet.  In the 
opinion of the August 2003 VA examiner, 50 percent of the 
veteran's skin on his extremities is affected by the skin 
disorder.  The Board notes that the August 2003 VA examiner's 
description of the extent of areas affected by the veteran's 
skin disorder, which formed the basis for her conclusion that 
there was involvement of 50 percent of the veteran's 
extremities, is similar to descriptions VA treating 
physicians and prior VA examiners provided concerning the 
extent of areas of the veteran's hands and feet affected by 
the skin disorder.  Thus, the medical evidence tends to show 
that 50 percent of the veteran's skin on his extremities was 
affected by this skin disorder prior to the August 2003 VA 
examination.  As such, the Board finds that the veteran is 
entitled to a higher rating of 60 percent under Diagnostic 
Code 7813 of the amended rating schedule, effective August 
30, 2002, the date the amended schedule for evaluating skin 
disorder became effective.  See VAOPGCPREC 3-00 (providing 
that old rating criteria may be applied for the full period 
of the appeal, while new rating criteria may only be applied 
to the period of time after their effective date).  A 60 
percent rating is the maximum schedular rating available 
under Diagnostic Code 7813 of the amended rating schedule. 

Accordingly, the Board finds that the veteran's service-
connected dermatophytosis of the hands and feet more closely 
approximates the criteria associated with the currently 
assigned 30 percent under Diagnostic Code 7813 of the old 
rating schedule prior to August 30, 2002, and more closely 
approximates the criteria associated with a higher rating of 
60 percent under Diagnostic Code 7813 of the amended rating 
schedule beginning August 30, 2002.

Lastly, the Board is cognizant of the veteran's complaints 
that his skin disability significantly interferes with his 
ability to earn an income and interferes with his daily life, 
family, and social activities.  The Board, however, notes 
that there is no evidence of record that the veteran's 
service-connected dermatophytosis of the hands and feet 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes that there are no 
medical records that show frequent periods of hospitalization 
on account of the skin disability.  The veteran also provided 
sworn testimony that his business eventually closed down due 
to a matter not related to his skin disability.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected skin disability interferes with his employability, 
the assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  The evidence 
shows that the veteran's service-connected skin disability 
interferes with his daily life activities; however, there is 
no evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected skin disability.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

A higher rating in excess of 30 percent for service-connected 
dermatophytosis of the hands and feet, prior to August 30, 
2002, is denied. 

A higher rating of 60 percent for service-connected 
dermatophytosis of the hands and feet, beginning August 30, 
2002, is granted, subject to the law and regulations 
controlling the award of monetary benefits.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


